Gest, J.,
The scheme of this will, viewed as a whole, is very clear. The principal or corpus of the estate was to be held in trust until the death of the last survivor of the testator’s children, and until that time the income was to be appropriated and applied, in the language of the testator, towards the support and maintenance of the families of his five children, including their respective husbands and wives, and their children and grandchildren. As was observed when this will was before the court, Price’s Estate, 6 D. & C. 371, the testator was actuated by patriarchal motives and intended to provide for his beneficiaries by groups or families. “So long as the trust continues the living members of the respective families of his children are to enjoy the benefit of a fifth of the income; and, on the other hand, if the line of any of his children should become extinct while the trust endures, then the income provided for that family should be added to the income provided for the surviving families.” When, further, the trust should terminate by the death of the last survivor of his children (who was Rebecca P. Hunt), the testator provided that the corpus or principal of the trust estate should “then be equally divided among my grandchildren; including my granddaughter, Lydia W. Parrish; born or to be bom, share and share alike, so that each of my grandchildren shall receive an equal share with the others, without regard to the number of children, that each of my children may have. And I hereby authorize and direct my said Executors to assign and convey to my said grandchildren, each of their respective share of my residuary estate absolutely and in fee simple. And if any of my grandchildren be then deceased, leaving issue, a child or children, such issue shall take, if one solely, if more than one equally, share and share alike, such portion of my estate, as their parent or parents would have taken if living.” Rebecca P. Hunt, the last surviving child of the testator, having now died, we are called on to construe this direction of the will.
The Auditing Judge, in a very careful adjudication, construed the will as a whole and cited many of the principal cases upon the subject of vested and contingent legacies. We fully agree with his conclusion that the clear and only reasonable intent to be gathered from the will was that the testator gave *528the remainder of his estate to such of his grandchildren, bom in his lifetime, or to be bom thereafter, as might survive Rebecca P. Hunt, the last survivor of the testator’s children, and the issue of such of his grandchildren as had died leaving issue, such issue taking such portion of the estate as their parent or parents would have taken if living, thereby excluding from the distribution the personal representatives of those grandchildren who had died without leaving issue. We do not think it necessary, in consideration of the testator’s plain declaration of his intention, to discuss the numerous decisions which were cited in the argument further than to say that we have arrived at our conclusion without laying any special stress on the argument drawn from the phraseology of the will, viz., that the estate “shall be divided among my grandchildren,” etc., and that the trustees should “assign and convey” their shares to their grandchildren (or their issue). This canon of construction may be followed where, as the present Chief Justice said in Groninger’s Estate, 268 Pa. 184, the will itself sheds no light upon the subject of the testator’s intention, but in the present case we do not think it necessary to rely on it, as the intention of the testator is so clearly expressed in his own words.
The exceptions are dismissed and the adjudication is confirmed absolutely.
Van Dusen, J., was absent.